DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filled and approved on 12/08/2021. Claims 31-50 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving, by a node of a second blockchain network and from a relay, first data and first location information that have been sent by a first blockchain network to the relay for forwarding to the second blockchain network, wherein the first data comprises an authenticatable message, and the authenticatable message comprises at least (i) an identifier of the first blockchain network, (ii) an identifier of a first account of the first blockchain network that has sent the authenticatable message, (iii) message content of the authenticatable message, and (iv) an identifier of a recipient in the second blockchain network of the message content, and wherein the first location information indicates a location of the first data in the first blockchain network; obtaining second data related to the first blockchain network, by the node of the second blockchain network and based on the identifier of the first blockchain network in the authenticatable message, wherein the second data (i) has been previously received by the node of the second blockchain network from the first blockchain network through the relay, and (ii) is locally stored by the node of the second blockchain network; verifying the authenticatable message, by the node of the second blockchain network and based on (i) the first data, (ii) the second data related to the first blockchain network, and (iii) the first location information; and after verification of the authenticatable message succeeds, providing the message content of the authenticatable message to the recipient in the second blockchain network, based on the identifier of the recipient in the authenticatable message…in combination and relationship with the rest of claim as being claimed in claims 31, 38, 45.
Therefore, claims 32-37, 39-44, 46-50 are allowable as being dependent upon independent claims 31, 38, 45.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to sending a cross-chain authentication message.

Gupta et al (Pub. No. US 2017/0132419); “System and Methods for Automated Detection of Input and Output Validation and Resource Management Vulnerability”;
-Teaches detection of input/output validation and output resource management vulnerability…analyzing a set of computer routines and including a determination of a likelihood of vulnerability to unexpected behavior for one or more computer routines of the set…see par. 37.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436